DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-7, in the reply filed on 3/11/2022 is acknowledged.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 10 contains the limitation “the transparent photovoltaic device” which does not have clear antecedent basis. It is unclear which of the “at least one transparent photovoltaic device” is being referred to. For the purpose of this Office Action, claim 1 line 10 will be treated as if it reads “the at least one transparent photovoltaic device”.

Claims 2-7 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkin (US 2013/0329404).


	a window (100) comprising a transparent or translucent glass pane (window glass 107), and a frame (103) that surrounds the glass pane (107) ([12]);
	at least one transparent photovoltaic device (117) in the optical path of the window (Figure 5 and [15]);
	at least one Light Emitting Device (LED) or Organic Light Emitting Device (OLED) (115) disposed in the frame (103) to output light (119) ([12]);
	a controller (control circuit 143) to control the operation of the at least one LED or OLED (115) ([12]-[13]); and
	an energy storage device (battery 131) that is electrically coupled to the controller (control circuit 143) ([12]), the at least one transparent photovoltaic device (117), and the at least one LED or OLED (115) to store energy generated by the at least one transparent photovoltaic device and to power the at least one LED or OLED ([12] and [14]).

Regarding claims 3 and 4, Larkin discloses all of the claim limitations as set forth above. Larkin additionally discloses that the at least one transparent photovoltaic device is disposed on the glass pane (Figure 5 and [15]).
Regarding limitations recited in claims 3, which are directed to method of making the device (e.g. “laminated onto the glass pane”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the device as recited in claim 3 is the same as the device disclosed by Larkin, the claim is unpatentable even though the device of Larkin may have been made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (CN201533260, see English machine translation provided for mapping).

Regarding claim 1, Tao discloses a device in Figures 1-2 comprising:
a window comprising a transparent or translucent glass pane ([2] and [16], solar panels are inside double sided glass of window), and a frame (1) that surrounds the glass pane ([16] and Figure 1);
at least one transparent photovoltaic device (11) in the optical path of the window (Figure 1, [16]-[17]);
	at least one Light Emitting Device (LED) or Organic Light Emitting Device (OLED) (5) disposed in the frame (1) to output light ([22]);

	an energy storage device (battery 16) that is electrically coupled to the controller (13), the at least one transparent photovoltaic device (11), and the at least one LED or OLED (5) to store energy generated by the at least one transparent photovoltaic device and to power the at least one LED or OLED ([23]).

Regarding claims 3 and 4, Tao discloses all of the claim limitations as set forth above. Tao additionally discloses that the at least one transparent photovoltaic device is disposed on the glass pane (Figure 1 and [16]).
Regarding limitations recited in claims 3, which are directed to method of making the device (e.g. “laminated onto the glass pane”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the device as recited in claim 3 is the same as the device disclosed by Tao, the claim is unpatentable even though the device of Tao may have been made by In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 204920702, see English machine translation provided for mapping) in view of Larkin (US 2013/0329404).
 
Regarding claim 1, Wei discloses a device in Figure 1 comprising:
a window comprising a transparent or translucent glass pane (70), and a frame (10) that surrounds the glass pane ([21]-[22]);
	at least one transparent photovoltaic device (20) in the optical path of the window ([21]);
	at least one Light Emitting Device (LED) or Organic Light Emitting Device (OLED) (60) disposed in the frame (10) to output light ([21]); and
	an energy storage device (battery 50) that is electrically coupled to the at least one transparent photovoltaic device, and the at least one LED or OLED to store energy generated by the at least one transparent photovoltaic device and to power the at least one LED or OLED ([21]).
	
	Wei does not explicitly disclose a controller to control the operation of the at least one LED or OLED; and that the energy storage device is electrically coupled to the controller.


	a window (100) comprising a transparent or translucent glass pane (window glass 107), and a frame (103) that surrounds the glass pane (107) ([12]);
	at least one transparent photovoltaic device (117) in the optical path of the window (Figure 5 and [15]);
	at least one Light Emitting Device (LED) or Organic Light Emitting Device (OLED) (115) disposed in the frame (103) to output light (119) ([12]);
	a controller (control circuit 143) to control the operation of the at least one LED or OLED (115) ([12]-[13]); and
	an energy storage device (battery 131) that is electrically coupled to the controller (control circuit 143) ([12]), the at least one transparent photovoltaic device (117), and the at least one LED or OLED (115) to store energy generated by the at least one transparent photovoltaic device and to power the at least one LED or OLED ([12] and [14]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a controller that controls the operation of the at least one LED or OLED and is electrically coupled to the energy storage device to the device of Wei, as taught by Larkin, in order to allow the LEDs to be turned on and off as desired. Such a combination would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.




Regarding claims 3 and 4, modified Wei discloses all of the claim limitations as set forth above. Wei additionally discloses that the at least one transparent photovoltaic device (20) is disposed on the glass pane (70) ([22] and Figure 1).
Regarding limitations recited in claims 3, which are directed to method of making the device (e.g. “laminated onto the glass pane”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the device as recited in claim 3 is the same as the device disclosed by modified Wei, the claim is unpatentable even though the device of modified Wei may In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Regarding claim 7, modified Wei discloses all of the claim limitations as set forth above. Modified Wei additionally discloses that a portion of the light emitted by the at least one LED or OLED is reflected to provide indirect lighting of an environment (reflected by reflective film 30, [21]).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 204920702, see English machine translation provided for mapping) in view of Larkin (US 2013/0329404), as applied to claim 1 above, in further view of Meng et al. (US 2012/0120643).

Regarding claims 5 and 6, modified Wei discloses all of the claim limitations as set forth above. Wei does not explicitly disclose that the at least one transparent photovoltaic device has a conversion efficiency greater than 10% and a transparency greater than 30% across the visible spectrum and wherein the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight.  

	Meng discloses a device in Figures 1 and 2 comprising:
a window comprising a transparent or translucent glass pane ([50]-[51]); 

	a controller (micro-charge controller) to control the operation of the at least one non-transparent OLED of the energy and light producing device (Figure 1, [7]-[8], [47], [77] and claims 12-13); and
	an energy storage device (battery) that is electrically coupled to the controller (micro-charge controller) and the energy and light producing device to store energy generated by the at least one transparent photovoltaic device and to power the at least one non-transparent OLED of the energy and light producing device (Figure 1, [7]-[8], [20], [44], [47], [77] and claims 12-13).
Meng additionally discloses that the at least one transparent photovoltaic device (OPV) of the energy and light producing device has a conversion efficiency greater than 10% ([65]) and a transparency greater than 30% across the visible spectrum ([69]) and discloses that the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight ([78], 22,100 lumens per 1.84m2=12,010 lumens per m2).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Wei such that the at least one transparent photovoltaic device has a conversion efficiency greater than 10% and a 2 of window area for at least one half the time the device is exposed to sunlight, as taught by Meng, in order to obtain an efficient window display that is also transparent to visible light as desired by modified Wei. 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US 2013/0329404), as applied to claim 1 above, in view of Meng et al. (US 2012/0120643).

Regarding claims 5 and 6, Larkin discloses all of the claim limitations as set forth above. Larkin does not explicitly disclose that the at least one transparent photovoltaic device has a conversion efficiency greater than 10% and a transparency greater than 30% across the visible spectrum and wherein the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight.  

	Meng discloses a device in Figures 1 and 2 comprising:
a window comprising a transparent or translucent glass pane ([50]-[51]); 
an energy and light producing device including at least one transparent photovoltaic device (OPV, [65] and [69]) and at least one non-transparent Organic Light Emitting Device (OLED) (The OLED can have a reflective layer as discussed in [56], 
	a controller (micro-charge controller) to control the operation of the at least one non-transparent OLED of the energy and light producing device (Figure 1, [7]-[8], [47], [77] and claims 12-13); and
	an energy storage device (battery) that is electrically coupled to the controller (micro-charge controller) and the energy and light producing device to store energy generated by the at least one transparent photovoltaic device and to power the at least one non-transparent OLED of the energy and light producing device (Figure 1, [7]-[8], [20], [44], [47], [77] and claims 12-13).
Meng additionally discloses that the at least one transparent photovoltaic device (OPV) of the energy and light producing device has a conversion efficiency greater than 10% ([65]) and a transparency greater than 30% across the visible spectrum ([69]) and discloses that the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight ([78], 22,100 lumens per 1.84m2=12,010 lumens per m2).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Larkin such that the at least one transparent photovoltaic device has a conversion efficiency greater than 10% and a transparency greater than 30% across the visible spectrum and wherein the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN201533260, see English machine translation provided for mapping), as applied to claim  1 above, in view of Meng et al. (US 2012/0120643).

Regarding claims 5 and 6, Tao discloses all of the claim limitations as set forth above. Tao does not explicitly disclose that the at least one transparent photovoltaic device has a conversion efficiency greater than 10% and a transparency greater than 30% across the visible spectrum and wherein the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight.  

	Meng discloses a device in Figures 1 and 2 comprising:
a window comprising a transparent or translucent glass pane ([50]-[51]); 
an energy and light producing device including at least one transparent photovoltaic device (OPV, [65] and [69]) and at least one non-transparent Organic Light Emitting Device (OLED) (The OLED can have a reflective layer as discussed in [56], which results in a non-transparent OLED), in an optical path of the window (Figures 1-2), and the at least one non-transparent OLED outputs light ([72]);

	an energy storage device (battery) that is electrically coupled to the controller (micro-charge controller) and the energy and light producing device to store energy generated by the at least one transparent photovoltaic device and to power the at least one non-transparent OLED of the energy and light producing device (Figure 1, [7]-[8], [20], [44], [47], [77] and claims 12-13).
Meng additionally discloses that the at least one transparent photovoltaic device (OPV) of the energy and light producing device has a conversion efficiency greater than 10% ([65]) and a transparency greater than 30% across the visible spectrum ([69]) and discloses that the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight ([78], 22,100 lumens per 1.84m2=12,010 lumens per m2).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Tao such that the at least one transparent photovoltaic device has a conversion efficiency greater than 10% and a transparency greater than 30% across the visible spectrum and wherein the device provides greater than 10,000 lumens per m2 of window area for at least one half the time the device is exposed to sunlight, as taught by Meng, in order to obtain an efficient window display that is also transparent to visible light as desired by Tao. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726